Citation Nr: 0912475	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
mid section.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the left scrotum and right scapular with a 
left orchiectomy.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 19, 2001 to 
August 15, 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran requested that his case be advanced on the 
docket.  His request was denied by the Board in March 2009.

The issues of service connection for residuals of a gunshot 
wound to the left scrotum and right scapular with left 
orchiectomy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a 
disorder related to his mid section.

2.  The Veteran was diagnosed with PTSD while in active 
service.


CONCLUSIONS OF LAW

1.  Service connection for nerve damage to the mid section is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008); 73 Fed. Reg. 64,208.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.

A Veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
Veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both preexisted and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304 (b) also provides:

Only such conditions as are recorded in examination reports 
are to be considered as noted.  (1) History of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3)  Signed statements of Veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.

Additionally 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. § 
3.303 (c).

As noted above, for VA to grant service connection, there 
must be a current diagnosis of the disorder.  The Veteran has 
provided no medical evidence showing a current diagnosis of 
nerve damage to the mid section. 

The Veteran was afforded a VA examination in February 2005.  
The examiner reviewed the claims file.  The Veteran denied 
having an abdominal condition; however, he reported episodic 
nausea and vomiting related to his pain medications as well 
as a pulling pain aggravated by movements.  

On exam, it was noted that the abdomen was tender.  The 
examiner stated that there was insufficient evidence to 
warrant an acute diagnosis, and as the Veteran denied any 
significant abdominal condition at the time of the exam, 
there was no diagnosis to opine about.

A private treatment record from Dr. B.K.H., M.D., dated April 
2003, indicated that the Veteran had probable damage to his 
lumbar-sacral plexus.  No diagnosis was made regarding any 
injury to the Veteran's abdomen.

None of the other records submitted, including VA outpatient 
treatment records, Social Security Administration records, or 
private treatment records show a current diagnosis of a 
disability of the mid-section.

As the competent medical evidence does not show that the 
Veteran has a current disorder related to his mid-section, 
the preponderance of the evidence is against the claim and 
the benefit-of-the- doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Post Traumatic Stress Disorder

To establish service connection for PTSD, the evidence must 
show: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

As of October 29, 2008, if the evidence shows that the 
Veteran's PTSD was diagnosed during service and the claimed 
stressor is related to that service, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  73 Fed. Reg. 64,208 
(October 29, 2008); 74 Fed. Reg. 14491 (March 31, 2009).

The Veteran served from September 2001 to August 2002, 
serving 5 months at sea.  In June 2002, the Veteran was 
treated at the International Hospital of Bahrain.  In a 
letter from Dr. T.M., MBBCH, MSc., DPP., MD, consultant 
psychologist, dated July 2005, he stated that the Veteran was 
treated in the psychiatric clinic on June 6, 2002.  After a 
basic assessment, the Veteran was admitted for more 
psychological assessment and follow-up.  The diagnosis was 
PTSD.

VA outpatient treatment records dated May and July 2008 show 
a diagnosis of paranoia and PTSD.  

Based upon the amended 38 C.F.R. § 3.304(f), 73 Fed. Reg. 
64,208 (October 29, 2008), and 74 Fed. Reg. 14491 (March 31, 
2009), and considering the Veteran's diagnosis of PTSD while 
in service and his continued diagnosis of PTSD after 
separation from service, the Board finds that service 
connection for PTSD is warranted.  The appeal is granted.  
The nature and extent of the PTSD disability related to 
service is not before the Board at this time. 

The Duty to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2004.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

ORDER

Entitlement to service connection for nerve damage to the mid 
section is denied.

Entitlement to service connection for PTSD is granted.


REMAND

After a careful review of the record, the Board finds that 
the issues of entitlement to service connection for residuals 
of a gunshot wound must be remanded for additional 
development.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the claims file shows that the RO did not obtain 
a complete copy of the Veteran's service treatment records 
for review.  The Veteran sent a copy of his Navy Personnel 
Record, which includes illegible copies of his enlistment 
examination, among other documents.  The RO should make all 
efforts to obtain the Veteran's original service medical 
records and personnel records for review.

In this regard, the basis of the denial of the claim above 
was that the condition was not found at this time.  
Therefore, additional service treatment records would not 
provide a basis to grant that claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a complete copy 
of the Veteran's service medical records 
and service personnel records.  All 
efforts to obtain the documents should be 
noted in the claims file.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection for 
residuals of his gunshot wound, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


